369 So.2d 657 (1979)
FLORIDA SHADE TOBACCO GROWERS, INC., and Barry M. Ottinger, Appellants,
v.
JNO. H. SWISHER & SON, INC., a Delaware Corporation, Appellees.
No. LL-263.
District Court of Appeal of Florida, First District.
April 5, 1979.
*658 Robert E. Gibson of Williams, Gibson & Harley, Tallahassee (Hal P. Dekle, Tallahassee, of counsel), for appellants.
Charles R. Gardner of Gardner, Shelfer & Mendelson, Tallahassee, for appellees.
PER CURIAM.
This is an appeal from a summary judgment entered in favor of appellees. We find that the movant-appellees did not conclusively establish the absence of a genuine issue of material fact concerning appellants' liability on a promissory note which was delivered pursuant to an alleged agreement between the parties, which agreement was reflected in a letter. The letter is subject to various interpretations and accordingly, the actual terms of the agreement, if any, are material factual issues which must be resolved by the fact-finder. Accordingly, the principles of law governing the granting of summary judgments require reversal here. See generally, Connell v. Sledge, 306 So.2d 194, 196 (Fla. 1st DCA 1975).
REVERSED.
MILLS, Acting C.J., ERVIN, J. and MASON, ERNEST E., Associate Judge, concur.